Per Curiam.
Appellant, Antonio Gibbons, contends the trial court erred in denying his motion for judgment of acquittal as to the count of possession of a firearm by a convicted felon. He has not challenged his remaining convictions. Appellant asserts the State failed, due to insufficient evidence of his prior convictions, to satisfy its burden of presenting a prima facie case on the felon-in-possession count. Upon consideration of the State's confession of error, we reverse and remand. The trial court is instructed to vacate the judgment and sentence on the conviction for possession of a firearm by a convicted felon, and to resentence consistent with a new scoresheet.
REVERSED , and REMANDED with instructions.
Jay, Winsor, and M.K. Thomas, JJ., concur.